Citation Nr: 1224026	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  01-03 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a right knee disability.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee with limited extension.  

4.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee based on instability.  

5.  Entitlement to an increased disability evaluation for a left wrist disability, to include an evaluation in excess of 20 percent prior to February 14, 2007, and an evaluation in excess of 10 percent as of June 1, 2007.  

6.  Entitlement to an initial disability evaluation in excess of 70 percent for major depressive disorder.  

7.  Entitlement to special monthly compensation based on aid and attendance/housebound.  

8.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

9.  Entitlement to an effective date prior to July 13, 2004, for the grant of a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 









	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran had active service from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claims of entitlement to service connection for a low back disorder and entitlement to an effective date prior to July 13, 2004, for the grant of TDIU, were previously denied by the Board in March 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in February 2012, the Court granted a joint motion to remand these issues back to the Board.  

The Veteran's claims for increased disability evaluations were previously remanded by the Board in March 2011 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in April 2008.  A written transcript of this decision has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for a low back disability, entitlement to a disability evaluation in excess of 10 percent for a right knee disability manifested by limitation of motion, entitlement to a separate disability evaluation of 10 percent for a right knee disability manifested by instability, entitlement to special monthly compensation based on aid and attendance/housebound, and entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by pain and limitation of motion, but it is not manifested by a compensable degree of limited motion, instability, or recurrent subluxation or lateral instability.  

2.  Prior to February 14, 2007, the Veteran's left wrist disability was manifested by limitation of motion; it was not manifested by ankylosis or impairment of the elbow and forearm resulting in limitation of pronation or bone fusion.  

3.  As of February 14, 2007, the Veteran's left wrist disability has been manifested by limitation of motion and pain; it has not been manifested by ankylosis or impairment of the elbow and forearm resulting in limitation of pronation or bone fusion.  

4.  The Veteran effectively failed to report to his scheduled VA examination of September 2011 in conjunction with his claim of entitlement to an increased disability evaluation for major depressive disorder, and, this disorder is not manifested by total social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2011).

2.  The criteria for establishing entitlement to an increased evaluation for a left wrist disability, to include an evaluation in excess of 20 percent prior to February 14, 2007, and an evaluation in excess of 10 percent as of June 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5213, 5215 (2011).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in February 2004, August 2005, March 2006 and October 2008 provided the Veteran with this information.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received numerous VA examinations for his disabilities, with his most recent examinations taking place in September 2011.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file and the Social Security Administration (SSA) informed VA that all efforts to locate the Veteran's records were exhausted and unsuccessful.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its March 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was scheduled for more recent VA examinations and that additional treatment records have been associated with the claims file.  The RO later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left Knee Disability

For historical purposes, the Veteran was granted service connection for a left knee disability in a June 2008 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5261, effective as of January 13, 2000.  In April 2009, VA received a timely notice of disagreement from the Veteran regarding the assigned disability evaluation.  The 10 percent disability evaluation was continued in a November 2011 statement of the case.  The Veteran appealed this issue to the Board in December 2011.  

The Veteran underwent a VA examination of the joints in June 2000.  The Veteran reported that he was experiencing more symptoms of pain and discomfort in the left knee.  It was noted that the last X-ray of the left knee revealed some questionably cartilage calcification.  Examination revealed a normal left knee with no swelling or abnormalities.  Range of motion testing was noted to be essentially normal.  The Veteran was diagnosed with some musculoskeletal tension of the left knee secondary to pressure of use compared to the instability of the right knee.  

According to an April 2002 VA treatment record, the Veteran had been suffering from severe left knee pain since the previous evening.  The Veteran reported that the pain started approximately 15 minutes after he felt something giving way inside his knee and he fell down.  An examination of the left knee performed several days later revealed no swelling/effusion, no tenderness and no instability.  

A July 2002 VA outpatient treatment record notes that the Veteran underwent a magnetic resonance image (MRI) of the left knee.  While the images could not be located, the interpreting physician concluded that the knee was normal.  At the time of this note, the Veteran had a hinge brace for the left knee and complained of clicking, popping and giving way of the knee.  During treatment in September 2002, the Veteran reported left knee pain since military service.  According to a May 2003 VA outpatient treatment note, the Veteran had chronic pain in both of his knees.  

The Veteran was afforded a VA examination of the left knee in August 2004.  The Veteran reported constant pain in the left knee that increased with long walking or standing.  It was noted that the Veteran used a brace for both knees.  He also indicated that both of his knees would give out on him.  The examiner reviewed X-rays from July 2002 and July 2004, which reflected a normal left knee and degenerative changes of the left knee (more serious on the right), respectively.  Left knee range of motion testing revealed flexion to 110 degrees and extension to 0 degrees.  The Veteran complained of pain during the range of motion, but there was no additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive use.  The examiner diagnosed the Veteran with a left knee strain with degenerative changes.  The examiner opined that while the Veteran was not likely to be able to maintain physically demanding employment due to his service-connected and nonservice-connected problems, he was likely to be able to maintain nonphysical demanding work. 

The Veteran underwent a VA examination of the knees in December 2009.  X-rays of the left knee revealed minimal degenerative changes.  The Veteran complained of buckling and intermittent swelling of the left knee with pain.  He reported flare-ups of joint pain two to three times per week and lasting for one and a half to two hours.  The Veteran reported further decreased motion during flare-ups, but the examiner could not offer an opinion as to the degree of further limitation without resorting to mere speculation.  The examiner noted that this condition had no impact on the Veteran's daily activities, aside from avoiding standing for more than 5 to 10 minutes at a time, walking for more than 2 minutes at a time and not kneeling or squatting.  Range of motion testing revealed left knee flexion to 95 degrees and extension to 0 degrees.  There was no additional limitation of motion due to pain, fatigue or weakness following repetitive use.  The left knee was stable with no tenderness or weakness.  The examiner diagnosed the Veteran with minimal degenerative changes of the left knee.  

The Veteran was most recently afforded a VA examination of the knees in September 2011.  Range of motion testing of the left knee revealed flexion to 125 degrees with objective evidence of pain at 90 degrees.  The Veteran had full extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive use.  He was noted to have pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran denied flare-ups.  Testing revealed no instability of the left knee and there was no history of recurrent patellar subluxation or dislocation.  There was also no impairment of the left tibia or fibula, and no impairment of the left menisci.  The Veteran reported that he last worked in the 1980s due to his knees and his back.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected left knee disability at any time during the pendency of this claim.  Presently, he is rated under Diagnostic Code 5010 for traumatic arthritis.  See 38 C.F.R. § 4.71a.  This code instructs the rater to rate the joint under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis, which the veteran has been diagnosed with in the present case, is rated under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The record reflects that the Veteran's left knee has been found to be capable of flexion to at least 95 degrees.  As such, a higher disability evaluation of 20 percent would not be warranted under Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In the present case, the Veteran has maintained full extension to 0 degrees.  As such, a higher disability evaluation is not warranted for limitation of extension either.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

According to the September 2011 VA examination, the Veteran was capable of flexion of the left knee to 90 degrees before there was objective evidence of painful motion.  This is still a noncompensable degree of flexion under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  The Veteran also denied flare-ups at this time.  The December 2009 VA examiner also opined that this condition had no impact on the Veteran's daily activities, aside from avoiding standing for more than 5 to 10 minutes or walking more than 2 minutes at a time.  Therefore, despite the evidence of pain and disturbance of locomotion, the evidence does not demonstrate such a degree of functional impairment as to warrant a higher disability evaluation of 20 percent.  

The Board has also considered whether any other Diagnostic Code may permit a separate or higher disability evaluation.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  

According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Upon examination in June 2000, the Veteran's left knee was found to be normal with no abnormalities.  There was no instability found upon evaluation in April 2002 and the December 2009 VA examiner concluded that the knee was stable with no weakness.  Finally, while the September 2011 VA examiner did note instability of station as one of the Veteran's functional impairments, an objective examination revealed the knee to in fact be stable.  The examiner also concluded that there was no history of recurrent patellar subluxation or dislocation.  As such, a separate disability evaluation is not warranted under Diagnostic Code 5257.  

Finally, the September 2011 VA examiner concluded that there was no ankylosis, impairment of the tibia or fibula or impairment of the menisci.  As such, there are no other relevant diagnostic codes that would permit a higher or separate disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-61.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his left knee disability.  The Veteran has submitted statements of his own and statements from others indicating that he has trouble walking and taking care of daily chores such as shopping.  However, this fact does not demonstrate that the Veteran's left knee is so disabling as to warrant a higher disability evaluation of 20 percent.  A 10 percent disability evaluation is meant to compensate for symptoms such as pain and limitation of motion.  The Veteran has not provided any lay evidence to suggest that he suffers from symptomatology that would in fact warrant a higher disability evaluation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected left knee disability include pain and limitation of motion.  However, as already noted, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5261.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's left knee disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that he has ever been hospitalized because of this disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as outlined above, the Veteran's left knee disability has not met the rating criteria for a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability evaluation in excess of 10 percent for a left knee disability must be denied.

Left Wrist Disability

For historical purposes, the Veteran was granted service connection for the residuals of a left wrist fracture in a May 1983 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 5215, effective as of October 17, 1982.  In February 1985, the Veteran's disability evaluation was increased to 10 percent under Diagnostic Code 8715, effective as of March 5, 1984, and in a February 1992 decision, it was increased to 20 percent under Diagnostic Code 5213, effective as of October 31, 1991.  The Veteran submitted a timely notice of disagreement to the Board, but the 20 percent disability evaluation was continued in an April 1992 statement of the case.  The Veteran appealed this decision to the Board in May 1992.  The Veteran's claim was subsequently remanded by the Board in August 1994 and August 1998, and subsequently denied by the Board in July 2001.  

VA received a claim from the Veteran seeking an increased disability evaluation in July 2004.  In a September 2007 rating decision, the Veteran was granted a temporary 100 percent disability evaluation from February 14, 2007 through July 31, 2007 for surgical or other treatment necessitating convalescence.  A 10 percent disability evaluation was then assigned, effective as of June 1, 2007.  The Veteran submitted a timely notice of disagreement following this decision in July 2008 and he appealed this decision to the Board in May 2009.  

The record contains a MRI report dated July 2006.  This revealed an abnormal appearance of the proximal first metacarpal and trapezium, appearing to be fused or very close to being fused with little to no joint space remaining.  November 2006 X-rays revealed degenerative changes of the left wrist.  A treatment note associated with these X-rays indicates that the Veteran's symptomatology was possibly from radial styloid arthrosis.  

According to a June 2007 VA outpatient treatment record, the Veteran's left wrist pain was worse than it was prior to his surgery of February 2007.  The Veteran described pain that started in the wrist and extended to the forearm.  This pain was sharp and throbbing.  It increased with movement but it decreased with rest.  The Veteran was again seen for his left wrist in July 2007.  Examination of the wrist revealed flexion to 30 degrees, extension to 45 degrees, ulnar deviation to 25 degrees and radial deviation to 20 degrees.  The Veteran was continuing to experience a sharp pain which was aggravated by use.  The Veteran described difficulties when washing dishes or holding items without dropping them.  

The Veteran was also afforded a VA examination of the left wrist in July 2007.  It was noted that the Veteran wore a left wrist splint and that his pain was becoming progressively worse.  Range of motion testing revealed ulnar deviation to 25 degrees, radial deviation to 20 degrees, dorsiflexion to 50 degrees (with pain beginning at 45 degrees) and palmar flexion to 40 degrees (with pain beginning at 35 degrees).  There was no additional limitation of motion on repetitive use.  A computed tomography (CT) scan was performed, revealing a solid fusion of the first CMC joint.  There was also a well-corticated osseous fragment adjacent to the radial styloid likely from an old fracture.  The soft tissues were grossly unremarkable.  The examiner determined that the Veteran's chronic ongoing pain was not likely to get better.  This condition resulted in significant impairment of daily activities, preventing activities such as chores, exercise and sports.  

Finally, the Veteran was most recently afforded a VA examination of the left wrist in September 2011.  The Veteran was noted to be right hand dominant.  The Veteran reported that he wore a wrist splint all of the time.  He did not report any flare-ups impacting the functionality of his left wrist.  Range of motion testing revealed palmar flexion to 80 degrees.  There was no objective evidence of painful motion.  Dorsiflexion was to 45 degrees with objective evidence of pain at this degree of motion.  After three repetitions, however, the Veteran was only capable of palmar flexion to 60 degrees.  Dorsiflexion was still to 45 degrees.  The Veteran was noted to have functional loss of the left wrist due to less movement than normal and pain on motion.  The left wrist was also painful to palpation.  Since the Veteran's surgery, he had experienced persistent pain over the distribution of the radial nerve.  While there was scarring, it was not painful, unstable or covering an area in excess of 39 square centimeters (cm).  X-rays were taken and a normal looking trapezium was not identified.  There were a couple of small well-coricated ossicles in this location instead.  It was noted that this may be related to a prior wrist surgery and that the remaining carpal bones appeared to be intact with no acute fracture or dislocation.  An earlier EMG from December 2009 was reviewed and noted to be essentially normal.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an increased disability evaluation for his left wrist disability.  The Board will first address entitlement to a disability evaluation in excess of 20 percent prior to February 14, 2007.  The Veteran is currently rated under Diagnostic Code 5213 for impairment of the elbow and forearm.  Under this code, a higher disability evaluation of 30 percent is warranted for the minor arm when there is loss of bone and bone fusion and the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a.  The VA examinations of record confirm that the left arm is the Veteran's "minor" extremity.  

While fusion (or near fusion) of the proximal first metacarpal and trapezium was noted in July 2006, there is nothing of record to suggest that the Veteran had total fixation of his left hand in either supination of hyperpronation of the elbow or forearm at this time.  As such, the highest available disability evaluation of 30 percent is not warranted prior to February 14, 2007.  See id.

Likewise, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent, as of June 1, 2007, is not warranted.  Under Diagnostic Code 5213, a higher disability evaluation of 20 percent is warranted when there is evidence of limitation of pronation with motion lost beyond the middle of arc or motion lost beyond the last quarter of arc and the hand does not approach full pronation.  A higher disability evaluation of 20 percent is also warranted for loss of bone with the hand fixed near the middle of the arc or moderate pronation or when the hand is fixed in full pronation.  38 C.F.R. § 4.71a.  Again, the record does not reflect that the Veteran suffers from impairment of the elbow and forearm that is severe enough to result in limitation of pronation.  

Rather, the evidence of record reflects limitation of motion of the wrist.  Diagnostic Code 5215 applies for limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.  However, as a 10 percent disability evaluation is the highest evaluation available under this code, the Veteran would not be entitled to a higher disability evaluation.  

Finally, the board has considered Diagnostic Code 5214.  However, this code applies when there is evidence of ankylosis of the wrist.  See id.  The evidence of record reflects that the Veteran has maintained a significant degree of motion in the wrist, and as such, he does not suffer from ankylosis.  Therefore, the rating criteria do not provide a code that would allow for a higher disability evaluation in this case.  

Again, the rating schedule represents as far as practicable, the average impairment of earning capacity.  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Veteran's left wrist disability results in pain and limitation of motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5213 and 5215.  The evidence does not suggest that this disability, in and of itself, has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation.  Also, there are not frequent periods of hospitalization due to this condition.  While the Veteran has undergone surgery in the past, temporary 100 percent disability evaluations have already been assigned for convalescence.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability evaluation for a left wrist disability, to include an evaluation in excess of 20 percent prior to February 14, 2007, and an evaluation in excess of 10 percent as of June 1, 2007, must be denied. 

Psychiatric Disability

For historical purposes, the Veteran was granted service connection for major depressive disorder in a September 2007 rating decision.  A disability evaluation of 70 percent was assigned under Diagnostic Code 9434, effective as of July 13, 2004.  A timely notice of disagreement was received by VA in July 2008, but the 70 percent disability evaluation was continued in a March 2009 statement of the case.  The Veteran appealed this decision to the Board in June 2009.  

A VA evaluation dated August 2006 notes that the Veteran felt useless and had fleeting suicidal thoughts without plan or intent.  The Veteran noted that he cared for his grandson and his mother and that he attended church on a limited basis.  He was found to be alert and grossly oriented with no reported hallucinations or delusions.  His mood was depressed and his affect constricted.  Insight was deemed to be fair and there were no gross deficits in judgment or memory.  A mood disorder was diagnosed and a GAF score of 55 was assigned.  

A VA mental evaluation was conducted in August 2007.  The Veteran was cooperative and appropriately dressed.  He was oriented in all spheres and speech was within normal limits.  The Veteran was noted to be very depressed with a congruent affect.  Thought content was logical and the Veteran denied any active suicidal or homicidal ideations.  He did endorse auditory hallucinations, however.  His judgment and insight were deemed to be fair.  A diagnosis of a mood disorder secondary to general medical condition was made at this time and a GAF score of 50 was assigned.  The Veteran was also seen at the emergency room in August 2007 with complaints of depression and anxiety.  Insight and judgment were deemed to be poor at this time and a GAF score of 40 was assigned.  The Veteran also reported suicidal ideation at this time.  However, the Veteran indicated that he did care for his five year old grandson.  

The Veteran was also afforded a VA psychiatric examination in August 2007.  The Veteran reported a depressed mood everyday with irritability and sleep deprivation.  He also endorsed feelings of worthlessness and poor concentration.  Examination revealed him to be clean and casually dressed.  His affect was described as tearful and his mood as depressed.  The Veteran was oriented in all spheres with unremarkable thought processes.  However, he endorsed suicidal ideation as well as auditory and visual hallucinations.  He exhibited no inappropriate behavior or obsessive/ritualistic behavior.  There were no panic attacks.  The examiner concluded that the Veteran had good impulse control and that he was able to maintain minimum personal hygiene.  His memory was normal.  The examiner diagnosed the Veteran with major depressive disorder and assigned a GAF score of 45.  The examiner concluded that the Veteran's PTSD resulted in reduced reliability and productivity but that it did not result in total occupational and social impairment.  It was noted that while the Veteran's depression was likely due to his general medical condition, his symptoms were presently exacerbated due to the possibility of losing his home and problems with child support.

Subsequent records suggest an improvement in the Veteran's symptomatology.  According to a March 2009 psychiatric note, the Veteran's mood was, overall, pretty good and he was living with his new girlfriend.  A June 2011 psychiatric treatment note also reflects a GAF score of 53 with a logical and linear thought process.  There were no suicidal ideations or plans and the Veteran denied any audio or visual hallucinations.  Insight and judgment were deemed to be fair. 

The Veteran was most recently scheduled for a VA psychiatric examination in September 2011.  However, when questioned about his legal history, the Veteran indicated that this examination was over and he left.  As such, the examiner was unable to conduct a more recent examination.  

The Board recognizes that the Veteran was last afforded a VA examination for this disability in August 2007.  However, VA scheduled the Veteran for a new examination in September 2011.  When questioned about his legal history, the Veteran stopped the examination and left.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  When a Veteran fails to report for a scheduled VA examination in conjunction with an increased disability rating claim, the claim will be denied.  See 38 C.F.R. § 3.3655(b).  The Veteran effectively failed to report for his examination in this case by preventing the examiner from asking any questions.  Therefore, this claim must be denied.  

Not only is this claim unwarranted due to the Veteran's failure to report to his examination, but the preponderance of the evidence already of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 70 percent for his major depressive disorder at any time during the pendency of this claim.  The General Rating Formula for Mental Disorders, including Diagnostic Code 9434, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The evidence of record reflects that the Veteran does not suffer from total occupational and social impairment as a result of his service-connected depression.  The record reflects that the Veteran has served as the care giver to his grandchild.  Also, a March 2009 record indicates that the Veteran was now living with his new girlfriend.  As such, since there is not total social impairment in this case, the highest available disability evaluation of 100 percent is not warranted.  See id.

The Board is not suggesting that the Veteran does not suffer from significant psychiatric symptomatology.  The Veteran has reported symptoms such as suicidal ideations at different times during the pendency of his claim.  However, such symptomatology is contemplated by the already assigned 70 percent disability evaluation.  Also, while the Veteran has reported hearing voices in the past, the evidence does not reflect that this was a persistent problem.  There was no mention of this upon treatment in August 2006 or March 2009.  Also, despite the reported hallucinations of the Veteran in the past, the evidence demonstrates that this was not of such severity as to result in total social impairment.  As such, a 100 percent disability evaluation is not warranted.  See id.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 70 percent for his service-connected major depressive disorder must be denied.


ORDER

A disability evaluation in excess of 10 percent for a left knee disability is denied.  

An increased disability evaluation for a left wrist disability, to include an evaluation in excess of 20 percent prior to February 14, 2007, and a rating in excess of 10 percent as of June 1, 2007, is denied.  

A disability evaluation in excess of 70 percent for major depressive disorder is denied.  


REMAND

Low Back Disability

The Board notes that the Veteran was afforded a VA examination of the spine in January 2009.  However, this examination is not entirely adequate.  The examiner provided an opinion that it was less likely as not that the Veteran's lumbar spine disability was due to military service or that it was secondary to service-connected disabilities of the lower extremities.  The examiner based this opinion, in part, on the fact that there was only one incident of low back pain during service.  

However, the Veteran's service treatment records reflect a number of complaints involving the back.  An April 1980 record reflects that the Veteran was having low back pain and soreness in his left leg.  However, no diagnosis was assigned at this time, and the Veteran was treated with Tylenol.  According to September 1980 in-service treatment records, the Veteran was in an automobile accident while serving in the motor pool.  However, there is no evidence of a low back injury being incurred at this time.  A June 1981 record also notes a back strain that began while the Veteran was in a swimming pool.  There is no evidence of follow-up treatment, however.  

It is not clear from the above whether the Veteran suffered from any chronic disability of the lumbar spine during military service.  Nonetheless, the Veteran did continue to report back pain following separation from active duty.  However, an X-ray performed in October 1982 revealed no evidence of a pathologic process of the lumbosacral spine.  A February 1983 VA physical evaluation note also indicates that X-rays of the lumbar spine were totally unremarkable.  Despite this evidence, however, a lumbosacral strain was noted upon orthopedic evaluation in July 1983.  Therefore, it is also unclear from post-service records whether the Veteran suffered from a chronic disability.  

The Veteran has since argued that his low back disability is in fact secondary to his service-connected disabilities of the feet and knees.  However, the January 2009 examiner failed to offer an opinion as to whether the Veteran's lumbar spine disability was aggravated by his service-connected disabilities of the lower extremities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the Veteran must be scheduled for a new examination that addresses these deficiencies.  

Right Knee Disabilities

The Veteran was originally granted service connection for a right knee disability in May 1983.  A 10 percent disability evaluation was assigned under Diagnostic Code 5257, effective as of October 17, 1982.  In May 1998, the RO assigned a separate 10 percent disability rating under Diagnostic Code 5261, for limited extension of the right knee, effective as of July 1, 1997.  This rating was increased to 20 percent in July 2002, effective as of July 1, 1997.  

The Veteran filed an additional claim for an increased evaluation in July 2004.  In September 2007, the Veteran was granted a temporary 100 percent disability evaluation for surgical or other treatment necessitating convalescence from August 1, 2006 through November 30, 2006.  The Veteran's right knee disability was then rated at 10 percent, based solely on limitation of extension under Diagnostic Code 5261 and not based on instability under Diagnostic Code 5257, as of December 1, 2006.  The Veteran submitted a timely notice of disagreement in July 2008 and he appealed this rating to the Board in May 2009.  

The Veteran contends that he is entitled to an increased disability evaluation for his right knee disability.  Specifically, he has alleged that he is entitled to a disability evaluation in excess of 10 percent due to limitation of motion, and, that he is entitled to a separate disability evaluation of 10 percent for instability of the knee.  

This issue was previously remanded by the Board in March 2011 so that the Veteran could be scheduled for a VA examination of the right knee.  This action was undertaken in September 2011.  The RO was then to determine whether the Veteran was entitled to a disability evaluation in excess of 10 percent due to instability of the right knee.  The RO was also to determine whether a separate disability evaluation based on instability of the right knee was warranted.  However, a review of the February 2012 supplemental statement of the case lists the issues as (a) Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right knee with limited extension and (b) entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right knee based on instability.  

The issues, as phrased in the February 2012 supplemental statement of the case, tend to suggest that the Veteran was granted a separate disability evaluation for instability of the right knee.  However, the record contains no rating decision or other action to suggest that an additional benefit has in fact been awarded to the Veteran.  Therefore, it is unclear whether the RO incorrectly worded the issues on appeal, or, whether the Veteran has in fact been awarded a separate 10 percent disability evaluation for instability of the right knee.  This matter must be clarified before appellate review may proceed on the right knee.  

Earlier Effective Date for TDIU

As agreed upon in the February 2012 joint motion for remand, the claim of entitlement to TDIU benefits is inextricably intertwined with the issue of entitlement to service connection for a back disability, since a grant of the benefits sought could result in an increased overall disability evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Special Monthly Compensation Based on Aid and Attendance/Housebound

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

The Veteran suffers from numerous service-connected disabilities, including major depressive disorder, pes planus, disabilities of both knees, the residuals of a fractured wrist and otitis media.  He also suffers from numerous nonservice-connected disabilities, including Bell's palsy.  Entitlement to service connection for a back disability was previously addressed in this remand section.  Recent VA treatment records also reflect treatment for diabetes mellitus.  The medical evidence is not clear as to the current severity of the Veteran's nonservice-connected disabilities.  In addition, no medical opinion has been obtained to ascertain whether the Veteran meets the requirement for aid and attendance or housebound status.  As such, the Veteran should be provided a VA examination.  

Automobile and Adaptive Equipment

The record reflects that the Veteran was denied entitlement to automobile and adaptive equipment or adaptive equipment only in a July 2011 rating decision.  A timely notice of disagreement was received by VA in December 2011.  However, a review of the claims file, including Virtual VA, reflects that a statement of the case has not yet been issued regarding this claim.  A remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran and his representative a statement of the case on the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran should be given the opportunity to thereafter perfect an appeal by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

2.  The RO should issue a rating decision clarifying whether the Veteran is entitled to a separate disability evaluation for instability of the right knee, or, whether he is only entitled to a disability evaluation based on limitation of motion.  Any additional development deemed necessary should be undertaken.  

3.  Then Veteran should be scheduled for a VA examination to determine the etiology of his lumbar spine disability.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review prior to the scheduled examination.  All indicated tests and studies must be performed.  The examiner should offer opinions as to the following:

	(a) Is it at least as likely as not that the Veteran's lumbar spine disability manifested during, or as a result of, active military service?

	(b) Is it at least as likely as not that the Veteran's current lumbar spine disability is secondary to his service-connected pes planus and/or bilateral knee disabilities?  If not, then the examiner must opine as to whether the Veteran's lumbar spine disability has been permanently aggravated as a result of these service-connected disabilities.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his disability must be considered and discussed as well.  

4.  The Veteran should also be scheduled for a VA examination to determine if he meets the requirement for aid and attendance or housebound status.  The claims file and a copy of this remand must be made available to the examiner for review prior to the scheduled examination.  All necessary tests and studies should be performed, and the Veteran's lay statements regarding his symptomatology should be considered and discussed.  The examiner is asked to opine as to whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person?  A complete rationale must be provided for all opinions offered.  

5.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


